United States Court of Appeals
                      For the First Circuit


No. 11-2331

                          UNITED STATES,

                            Appellee,

                                v.

                          LAURIE BOHAN,

                      Defendant, Appellant.


                           ERRATA SHEET

     The opinion of this Court issued on August 30, 2012 is amended
as follows:

     On the cover sheet replace "Laurie Bohan on brief pro se."
with "Benjamin L. Falkner, with whom Krasnoo|Klehm LLP was on
brief, for appellant."